DETAILED ACTION
	This Office Action is in response to the Amendment filed on December 18, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 2015/0357602 A1) in view of Yoon (US Pub. 2014/0354139 A1).
In re claim 1, Li et al. shows (fig. 2) a display device, comprising: an insulating layer (110) ; a first electrode (120) on the insulating layer; a pixel defining layer (140) on the insulating layer, the pixel defining layer having an opening exposing a region of a top surface of the first electrode; a light blocking layer (150) that covers at least one of a top surface of the pixel defining layer and a side surface of the pixel defining layer that is exposed through the opening; at least one layer (150) in the opening and on the first electrode; wherein the pixel defining layer overlaps an edge of the first electrode not exposed in the opening. Li 
In re claim 6, Li shows (fig. 2) the light blocking layer is directly on the top surface and the side surface of the pixel defining layer.
In re claim 7 and 8, Li discloses [0018] that the light blocking layer includes a light absorbent that absorbs light of the wavelength band ranging from 350nm to 450nm.
In re claim 11, Li discloses various compounds of the light blocking layer but does not disclose the specific compounds recited in the claim. However, these compounds are not patentably distinguishable over the cited art since they are known light absorbing materials. 

Claims 2-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 2015/0357602 A1) in view of Yoon (US Pub. 2014/0354139 A1), as applied to claim 1 above, and further in view of Kamura et al. (US Pub. 2016/0372528 A1)
In re claim 2-5, Li and Yoon show all of the elements of the claim except the additional elements of the optical member, etc. Kamura et al. shows (fig. 22) an 
In re claims 9 and 10, Kamura et al. shows (fig. 22) an encapsulating layer (43) on an organic electroluminescent element, wherein the encapsulating layer includes a first light absorbent that absorbs light of a wavelength band ranging from 350 nm to 400 nm. An input sensor (162) is directly on the encapsulating layer.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US Pub. 2018/0033848 A1) and Kanda (US Pub. 2017/007196 A1) also disclose display devices having light blocking layers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815